DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01-31-2022.
Applicant’s election without traverse of the invention of claims 1-13 in the reply filed 01-31-2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, and 7 each recite the limitation "the shielding plates”.  There is insufficient antecedent basis for this limitation in the claims, as a shield is what is required by the parent claims.  For the purposes of examination, it will be interpreted as if these claims recited (as found in claim 5) describing that when using this option “the shield is formed by a plurality of shielding plates”, and so it would be further limiting the previously recited shield structure.  Correction is required.
Claim 4 depends upon claim 3 and thus incorporates its indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolker (US 20180105935) in view of Lill (US 6866889).
Claim 1: As shown in figure 1, Kolker teaches a fixture for use in a coating operation [0045] for objects, such as drill bits [0006], in the shape of a carousel rotatable around a central axis,  comprising: a support structure below 18 to which a shield 22 is fixed, wherein, as shown in figure 2A, the shield has a plurality of retainer openings 24, each designed such that through each of the retainer openings an object to be treated can be stuck so that a first portion of each object extends from the shield into a coating deposition area , and a second portion of each object extends from the shield into a shielded area, wherein said shielded area is a common hollow space which jointly accommodates a plurality of second portions (a complete circle of shields around the carousel to create a central tube surrounded by the shield), with the outside portions of the parts able to be coated and providing physical blocking for deposition inside the created tube) [0046-0049] thus deposition on the outward exposed first portions can be deposited upon [0063].
Kolker does not specifically teach that no coating deposition can take place in the internal space of the fixture.  
However, Lill is also directed towards such fixtures for holding objects for vapor deposition(abstract), which can also be drill bits, but it further teaches that due to the high cost of coating these objects, it is advantageous to coat only the places that need it, such as only coating the drill point of a drill bit.  In order to obtain this advantage, it, similar to Kolker, teaches using a hollow holder with perforations in one or more outer walls (plural shields) it to hold the drill bits, with only the portions of the object to be coated extend from the outside of the hollow holder (col 1, lines 3-35), but, as shown in figure 2 (top view, looking down on the objects inserted into the fixture), it further teaches that the outer walls are plates that are laterally sealed together to form a continuous barrier (claim 5, col 2, lines 55-60), and they are further sealed to a bottom flange 32 and a top flange 52 to form an enclosed space that blocks any ingress of deposition material, while, as shown in figure 8, having a central tube (ring form cover plate) that is surrounded by the shields thus ensuring that no coating can take place in the internal space of the fixture (col 3, lines 25-55).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to seal the shields of Kolker to each other and provide a first flange and a second flange extending from the central tube that attach to the shields as taught by Lill in order to seal the interior portion of the fixture from the outside portion where deposition occurs on a plurality of first portions of the objects, and thus prevent deposition from taking place on a plurality of second portions of the objects that are present in the hollow space during deposition, and thus only deposit on the portions of the objects that need coatings and so reduce the cost of coating those objects (claims 1-3, and 5).
Claim 4: more than one of the previously identified shield plate members can instead be considered support bars that interconnect and support the flanges since they perform that function, and it is readily apparent that they directly contact the adjacent shield plates in order to provide the required confinement of the internal space of the fixture.
Claim 6: Kolker teaches wherein the shielding plates are flat panels 22.  
Claim 7: While Kolker teaches that the shape of the shield plates on the flange can form a polygonal shape [0026], Kolker in view of Sharp does not show that the first and second flanges are formed as polygons with a plurality of flat bases for the attachment of the shielding plates.
However, Lill is also directed towards such fixtures for holding objects for vapor deposition(abstract), but it further teaches, as shown in figure 2, making the shields in a polygonal shape, and as shown in figure 6, the flange that supports them is polygonal to match that shape (col 3, lines 25-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the flange in a polygonal shape to match the polygonal shape of the shields, since it was was known way to support that taught shielding shape and doing so would produce no more than predictable results (claim 7).
Claims 8-9: as discussed above, Kolker teaches the shield comprises a base carrier 22 with a plurality of windows 24 and a plurality of round adapter plates 30 which can be affixed in different directions, mounted to the base carrier to close the windows without closing the retainer openings provided in the adapter plates [0050-0052].  
Claim 13: Kolker teaches a physical vapor deposition coating machine comprising the fixture [0045-0046].

Claims 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolker (US 20180105935) in view of Lill (US 6866889), further in view of Kuyucu (EP3392371).
Kolker does not specifically teach using a spring to hold the objects to be coated in place.
Kuyucu is also directed towards fixtures used to hold objects in place to be coated by PVD (abstract), however, it further teaches that the prior art commonly used springs with the fixtures (satellite) to act as clamps and thus hold the objects to be coated to the fixture [0004-0006].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use springs attached to the fixture to immobilize the object and adapter plates in the retainer opening of the base carrier, since it was a commonly known structure used for providing the required fixturing of the objects for coating and doing so would produce no more than predictable results (claims 10-11). 



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolker (US 20180105935) in view of Lill (US 6866889), further in view of Sharp (US 7837843).
Kolker does not specifically teach that the shield plates can be formed of a sandwich of a front plate that forms a bezel portion of each retainer opening and a back plate forming a retaining portion of each retainer opening, with the contact area being sealed.
However, Sharp is also directed towards fixtures for PVD deposition on parts held by a plurality of shield plate members 13 which are attached vertically on a bottom flange 10 and which also forms a cylinder like structure (abstract).  However, it further teaches, as shown in figure 2, forming those shield plate members from a plurality of plates, which can be mapped to a front plate that forms a bezel portion of each retainer opening and a back plate forming a retaining portion of each retainer opening and sealing plates that are designed to “segregate the internal volume of said apertures” from the external volumes.  Using plural plates for that sealing function was known and taught by the prior art to be effective for such shield plates (col 5, lines 20-50). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use plural plates to provide the shield plate with apertures and which the volumes are sealed which will prevent intrusion form external materials, since as taught by Sharp they were structures known to the art to be suitable for such fixtures an in order to properly hold objects and seal them on such shield plates and doing so would produce no more than predictable results (claim 12).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712